DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending and at issue.
Election/Restrictions
Applicant's election with traverse of Group 1, Claims 1-7, 18, drawn to method for increasing the stability of a protein, in the paper of 5/26/2022, is acknowledged.  Applicants election of the species of:
Species Group 1:  “L” is 
    PNG
    media_image1.png
    56
    67
    media_image1.png
    Greyscale

Species Group 2:  “X” is “NH”;
Species Group 3:  “E” is 
    PNG
    media_image2.png
    72
    113
    media_image2.png
    Greyscale

Species Group 4:  “Y” is Cl”;
Species Group 5:  “Z” is “NH-C(O)-CH2”;
Species Group 6:  Sortase A
in the telephone call with applicants representative, John Iwaniki on 6/1/2022, is acknowledged. 
Applicants traverse the restriction requirement on the basis that Bashiruddin does not teach or suggest stabilizing the tertiary structure of a protein having at least 70 amino acids with linkers of varying lengths.  This is not found persuasive on the basis that as previously stated, Bashiruddin et al. (Bioorganic Chemistry Vol 61, pp 45-50, 2015 teaches a method for increasing the stability of a protein, wherein the protein comprises at least 70 amino acids, said method comprising: providing a protein comprising three cysteine residues and contacting said protein with a trivalent thiol-reactive cross-linker such that the linker forms covalent bonds with each of the three cysteine residues (See search report).  While they may not teach an effect on protein stabilization this is considered inherent to the methods taught by Bashiruddin et al.
Further as per below, Angelini et al. teach method for increasing the stability of any protein, wherein the protein comprises at least 70 amino acids, said method comprising providing a protein comprising three cysteine residues and contacting said protein with a trivalent thiol-reactive cross-linker such that the linker forms covalent bonds with each of the three cysteine residues
Claims 8-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
The information disclosure statements filed on 11/10/2020 are 4/16/2021 are acknowledged and have been considered and initialed as such.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 18 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-7 and 18 are directed to all possible methods for increasing the stability of any protein, wherein the protein comprises at least 70 amino acids, said method comprising providing a protein comprising three cysteine residues and contacting said protein with a trivalent thiol-reactive cross-linker such that the linker forms covalent bonds with each of the three cysteine residues .  The specification, however, only provides the representative species of those methods for increasing the stability of Sortase A variant S7 comprising contacting said Sortase A variant S7 with the trivalent thiol-reactive cross-linker, triselectrophile t1 or t2, such that the linker forms covalent bonds with each of the three cysteine residues, encompassed by these claims.  There is no disclosure of any particular structure to function/activity relationship for the proteins and/or cross-linkers of the encompassed methods.  The specification also fails to describe additional representative species of these methods, for which no predictability of structure is apparent.  Given this lack of additional representative species as encompassed by the claims, and applicant’s lack of defining structural limitations of the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claims 1-7 and 18 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method for increasing the stability of Sortase A variant S7 comprising contacting said Sortase A variant S7 with the trivalent thiol-reactive cross-linker, triselectrophile t1 or t2, such that the linker forms covalent bonds with each of the three cysteine residues, encompassed by these claims, does not reasonably provide enablement for all possible methods for increasing the stability of any protein, wherein the protein comprises at least 70 amino acids, said method comprising providing a protein comprising three cysteine residues and contacting said protein with a trivalent thiol-reactive cross-linker such that the linker forms covalent bonds with each of the three cysteine residues. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1-7 and 18 are so broad as to encompass any methods for increasing the stability of any protein, wherein the protein comprises at least 70 amino acids, said method comprising providing a protein comprising three cysteine residues and contacting said protein with any trivalent thiol-reactive cross-linker such that the linker forms covalent bonds with each of the three cysteine residues, broadly encompassed by the claims.  The claims rejected under this section of U.S.C. 112, first paragraph, do not place sufficient structural limits on the referenced proteins subject to improvements in stability or the trivalent thiol-reactive cross-linkers.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  However, in this case the disclosure is limited to that method for increasing the stability of Sortase A variant S7 comprising contacting said Sortase A variant S7 with the trivalent thiol-reactive cross-linker, triselectrophile t1 or t2, such that the linker forms covalent bonds with each of the three cysteine residues.	
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
	The specification does not support the broad scope of the claims which encompass any method for increasing the stability of any protein, wherein the protein comprises at least 70 amino acids, said method comprising providing a protein comprising three cysteine residues and contacting said protein with any trivalent thiol-reactive cross-linker such that the linker forms covalent bonds with each of the three cysteine residues, because the specification does not establish: (A) regions of the specific protein structure and/or cross-linker structure which may be modified without effecting the desired activity and/or stability; (B) the general tolerance of specific proteins and/or cross-linkers to the specific modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any amino acid residue of any protein with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices/combinations of proteins and cross-linkers is likely to be successful.  Because of this lack of guidance, the extended experimentation that would be required to determine which substitutions would be acceptable to retain the desired activity and the fact that the relationship between the sequence of a peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable (e.g., see Ngo et al. in The Protein Folding Problem and Tertiary Structure Prediction, 1994, Merz et al. (ed.), Birkhauser, Boston, MA, pp. 433 and 492-495 and Chen et al., Chembiochem, 13, pp 1032-1038, 2012), it would require undue experimentation for one skilled in the art to arrive at the majority of those methods of the claimed genus having the claimed desired effect.
	Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any method for increasing the stability of any protein, wherein the protein comprises at least 70 amino acids, said method comprising providing a protein comprising three cysteine residues and contacting said protein with any trivalent thiol-reactive cross-linker such that the linker forms covalent bonds with each of the three cysteine residues.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of those methods having the desired biological characteristics/effects is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 18 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Angelini et al. (Bioconjugate Chemistry,23, pp 1856-1863, 2012).
	
Angelini et al. teach the chemical macrocyclization of peptides fused to antibody Fc fragments.  Angelini et al. disclose the stabilization of phage encoded peptides comprising three cysteine residues by tying said residues together with the thiol-reactive linker tris(bromomethyl)benzene (TBMB), which has C3 symmetry.  Angelini et al. teach a method for increasing the stability of a protein (human IgG1 heavy chain constant regions CH2 and CH3 with an Asn297Ala mutation)(see page 1857, Cloning of Mammalian Expression Vectors, and page 1859, Chemical Cyclization of peptides genetically fused to an Fc fragment and supporting text).  Thus Angelini et al. teach a method for increasing the stability of a protein comprising providing a protein comprising three cysteine residues (the bicyclic peptide portion of the Fc fragment fusion) and contacting said protein with a trivalent thiol-reactive cross-linker such that the linker forms covalent bonds with each of the three cysteine residues.  The method taught by Angelini et al. comprises the modification of the fusion protein to introduce one or more of the three cysteine residues into the protein and the Fc fragment used by Angelini et al. (Genbank Accession NO. AAL96263, page 1857) comprises additional cysteine residues not involved in a covalent bond with the cross-linker.
Thus, claim(s) 1-3, 5, 18 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Angelini et al. (Bioconjugate Chemistry,23, pp 1856-1863, 2012).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (U.S. Patent No. 7,928,199) and Angelini et al. (Bioconjugate Chemistry,23, pp 1856-1863, 2012)
	Griffin et al. teach methods of stabilizing a polypeptide by introducing one or more cysteine residues into the polypeptide in different polypeptide domains and the formation of at least one disulfide bond between the different domains of the polypeptide.  Griffin et al. teach a method of stabilizing or increasing the stabilization of a protein (Factor VIII polypeptide) comprising obtaining the three dimensional structure of the protein and predicting one or more sites for the introduction of cysteines into the protein so that disulfide bonds can be formed by the cysteine residues, followed by creating mutants of the polypeptide with the cysteine residues substituted into the protein at the predicted sites.  Griffin et al. teach the above method wherein the introduction of the one or more cysteine residues permits the formation of at least one intramolecular, interdomain disulfide bridge which increases the stability of the mutant polypeptide as compared to that of the polypeptide which does not contain said introduced one or more cysteines, thereby avoiding disassociation of the polypeptide.
Angelini et al. teach the chemical macrocyclization of peptides fused to antibody Fc fragments.  Angelini et al. disclose the stabilization of phage encoded peptides comprising three cysteine residues by tying said residues together with the thiol-reactive linker tris(bromomethyl)benzene (TBMB), which has C3 symmetry.  Angelini et al. teach a method for increasing the stability of a protein (human IgG1 heavy chain constant regions CH2 and CH3 with an Asn297Ala mutation)(see page 1857, Cloning of Mammalian Expression Vectors, and page 1859, Chemical Cyclization of peptides genetically fused to an Fc fragment and supporting text).  Thus Angelini et al. teach a method for increasing the stability of a protein comprising providing a protein comprising three cysteine residues (the bicyclic peptide portion of the Fc fragment fusion) and contacting said protein with a trivalent thiol-reactive cross-linker such that the linker forms covalent bonds with each of the three cysteine residues.  The method taught by Angelini et al. comprises the modification of the fusion protein to introduce one or more of the three cysteine residues into the protein and the Fc fragment used by Angelini et al. (Genbank Accession NO. AAL96263, page 1857) comprises additional cysteine residues not involved in a covalent bond with the cross-linker.
One of skill in the art before the effective filing date would have been motivated to modify the method of increasing the stabilization of the Factor VIII polypeptide comprising the introduction of cysteine residues into the protein for disulfide bond formation taught by Griffin et al. by designing the introduced cysteine residues such that the cysteines could be covalently bound with the trivalent thiol-reactive cross-linker tris(bromomethyl)benzene (TBMB) as taught by Angelini et al. as a means of increasing the stabilization of the Factor VIII polypeptide.  The expectation of success is high based upon the high level of skill in the art as exemplified by the teachings of both by Griffin et al. and Angelini et al. who teach all the necessary techniques required to practice the methods of protein stabilization.
Thus, claim(s) 1-3, 5, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (U.S. Patent No. 7,928,199) and Angelini et al. (Bioconjugate Chemistry,23, pp 1856-1863, 2012).

Remarks
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930. The examiner can normally be reached 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
6/16/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652